Case 1:19-cv-00634-JTN-SJB ECF No. 25, PageID.105 Filed 02/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 HENRY BROWN,

        Plaintiff,
                                                                      Case No. 1:19-cv-634
 v.
                                                                      HON. JANET T. NEFF
 J. SCHULTZ,

        Defendant.
 ____________________________/

                                             ORDER

       This is a prisoner civil rights action. Defendant filed a Motion to dismiss (ECF No. 19).

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

January 5, 2021, recommending that this Court deny the motion but permit Plaintiff’s retaliation

claim to proceed based only on Defendant’s issuance of the Class II misconduct ticket; and that

Plaintiff’s due process claim be dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 24) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to dismiss (ECF No. 19) is DENIED but

Plaintiff’s retaliation claim is permitted to proceed based only on Defendant’s issuance of the Class

II misconduct ticket.     Plaintiff’s due process claim is dismissed pursuant to 28 U.S.C.

§§ 1915(e)(2)(B), 1915A.



Dated: February 2, 2021                                         /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
